Title: To Thomas Jefferson from Meriwether Lewis, 8 July 1803
From: Lewis, Meriwether
To: Jefferson, Thomas


          
            Dear Sir,
            12. O,Clock. Harper’s Ferry July 8th. 1803.
          
          The waggon which was employed by Mr. Linnard the Military Agent at Philadelphia, to transport the articles forming my outfit, passed this place on the 28th. Ulto.—the waggoner determined that his team was not sufficiently strong to take the whole of the articles that had been prepared for me at this place and therefore took none of them; of course it became necessary to provide some other means of geting them forward; for this purpose on the evening of the 5th. at Fredericktown I engaged a person with a light two horse-waggon who promised to set out with them this morning, in this however he has disappointed me and I have been obliged to engage a second person who will be here this evening in time to load and will go on early in the morning: I shall set out myself in the course of an hour, taking the rout of Charlestown, Frankfort, Uniontown and Redstone old fort to Pittsburgh, at which place I shall most probably arrive on the 15th.
          Yesterday I shot my guns and examined the several articles which had been manufactered for me at this place; they appear to be well executed.—
          My complyments to Mr. Harvie, & accept the assureance of my sincere wishes for your health and happiness.
          Your friend & Obt. Servt.
          
            Meriwether Lewis.
          
        